DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-13 & 21-27 in the reply filed on 12/4/2020 is acknowledged.  Non-elected claims cancelled and new claims 21-27 added.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processors & storage medium of claim 1; lateral side rails of claims 12 & 13; sensors for the seats in claims 8, 13, & 21-25; & the display device in claim 27, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Sensors in figures are for detecting objects outside the aircraft and not the sensors for the seats.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Allowable Subject Matter
Claims 1-13 & 21-27 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “one or more processors to perform operations comprising: determining that the aircraft is ready for egress and ingress of passengers; providing a first instruction to open the starboard cabin door for egress of a first set of passengers from the first seat and the second seat; providing a second instruction to open the port cabin door for ingress of a second set of passengers to the first seat and the 
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “automatically opening, by the aircraft without human intervention, a starboard cabin door of the aircraft for egress of a first set of passengers from the first seat and the second seat; automatically opening, by the aircraft without human intervention, a port cabin door of the aircraft for ingress of a second set of passengers to the first seat and the second seat simultaneously with the egress of the first set of passengers” in combination with the remaining claim elements as set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Scoley et al. (Pub No. US 2020/0130837 A1) discloses an aircraft, a cabin, a cockpit, an angled cockpit partition, port doors, starboard doors, and angled seats facing the doors.  The reference Ambrose et al. (US Patent No. 6,189,833 B1) discloses an aircraft, port and starboard doors that open laterally along sliding rails, opening door by rotating toward the horizontal surface when the aircraft has landed, and steps on the door.  The reference Park et al. (Pub No. US 2014/0300152 A1) discloses an aircraft, seats angled relative to the lateral axis of the aircraft to save space, and partitions for privacy.  The reference Pollard et al. (Pub No. US 2017/0144774 A1) discloses an aircraft, seats, seat belts, seat belt sensors in seat belts for determining if the seat belts are fastened, and displaying seat belt status to the pilot and/or passengers. The reference Cox et al. (Pub No. US 2015/0076280 A1) .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647